LETI'viAL                                           08/29/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: PR 22-0004

                                                                                       t.
                                        PR 22-0004

                                                                         AUG 2 9 2022
                                                                       Bowen   Greenwood
                                                                                       Court
                                                                     Clert: of Supreme
                                                                        SUate nr Kiinntana

 IN RE THE PETITION OF
                                                                     ORDER
 CONNLAN W. WHYTE




       Connlan W. Whyte has petitioned this Court for adrnission to active status in the
State Bar of Montana after having been on inactive status since October 2021.
       IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
       IT IS FURTHER ORDERED that Petitioner has shown that Petitioner's occupation
during inactive status is sufficient to warrant admission to active status without being
required to make up continuing legal education requirements for the time Petitioner was
on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
       DATED this         day of August 2022.


                                                 For the Court,



                                                 By
                                                                  Chief Justice